[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Courts cannot be immersed in motions to reargue that set up claims or objections inexplicably never asserted in the first instance. The motion to intervene has been pending since mid-October without objection. In such circumstances, General Statutes § 31-293 does not require the proposed intervenor to file a supporting affidavit. Cf. Hallenbeck v. St. Mark theEvangelist Corp. , 29 Conn. App. 618, 616 A.2d 1170 (1992). Moreover, the plaintiff has failed to cite any authority that notice to the State of the pendency of an action pursuant to General Statutes § 31-293 is properly served on the Secretary of State, rather than the Attorney General.
The plaintiff may assert its claim of untimeliness by a motion to dismiss. See Police Department v. Giordano,3 Conn. App. 450, 488 A.2d 1293 (1985). The motion to reargue is denied.
BY THE COURT
Bruce L. LevinJudge of the Superior Court